Case 1:17-cv-00478-CFC Document 192 Filed 08/01/19 Page 1 of 4 PageID #: 3794




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE


LABORERS’ LOCAL #231 PENSION )
FUND,                            )
                                 )
                     Plaintiff,  )
          v.                     )                  C.A. No. 17-478-CFC
                                 )
RORY J. COWAN, et al.,           )
                                 )
                     Defendants. )


    DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY

      Defendants hereby respectfully move the Court for an order, substantially

similar to the proposed form of order attached hereto, excluding the testimony of

Plaintiff’s experts, Brian Foley and J.T. Atkins.

      The grounds for this motion are fully set forth in the accompanying opening

brief and declarations (including exhibits), filed concurrently herewith.




                                          1
Case 1:17-cv-00478-CFC Document 192 Filed 08/01/19 Page 2 of 4 PageID #: 3795




Dated: August 1, 2019                       Respectfully submitted,

 /s/ David J. Teklits                        /s/ Elena C. Norman
David J. Teklits (#3221)                    Elena C. Norman (#4780)
Thomas P. Will (#6086)                      Anne Shea Gaza (#4093)
MORRIS, NICHOLS, ARSHT &                    YOUNG CONAWAY STARGATT &
TUNNELL LLP                                 TAYLOR LLP
1201 N. Market Street                       1000 North King Street
P.O. Box 1347                               Wilmington, DE 19801
Wilmington, DE 19899-1347                   (302) 571-5029
(302) 658-9200                              ENorman@ycst.com
dteklits@mnat.com                           AGaza@ycst.com
twill@mnat.com
                                            Joshua Z. Rabinovitz
Deborah S. Birnbach                         KIRKLAND & ELLIS LLP
Jennifer B. Luz                             300 North LaSalle
GOODWIN PROCTER LLP                         Chicago, Illinois 60654
100 Northern Avenue                         (312) 862-2000
Boston, MA 02210                            JRabinovitz@kirkland.com
(617) 570-1000
DBirnbach@goodwinlaw.com                    Adam T. Humann
JLuz@goodwinlaw.com                         KIRKLAND & ELLIS LLP
                                            1301 Pennsylvania Avenue, N.W.
Counsel for Defendants Rory J. Cowan,       Washington D.C. 20004
Edward A. Blechschmidt, Michael             (202) 389-5000
Dallas, Guy L. de Chazal, Susan             Adam.Humann@kirkland.com
Kantor, Paul A. Kavanaugh, Jack
Noonan, James A. Quella, Claude P.          Counsel for Defendants Lionbridge
Sheer, and Marc Litz                        Technologies, Inc., H.I.G. Capital, LLC,
                                            and LBT Acquisition, Inc.




                                        2
         Case 1:17-cv-00478-CFC Document 192 Filed 08/01/19 Page 3 of 4 PageID #: 3796




                                       CERTIFICATE OF SERVICE

                I, Elena C. Norman, hereby certify that on August 1, 2019, I caused to be electronically

         filed a true and correct copy of the foregoing document with the Clerk of the Court using

         CM/ECF, which will send notification that such filing is available for viewing and

         downloading to the following counsel of record:

         Peter B. Andrews                                   Randall J. Baron
         Craig J. Springer                                  David T. Wissbroecker
         David M. Sborz                                     ROBBINS GELLER RUDMAN
         ANDREWS & SPRINGER LLC                             & DOWD LLP
         3801 Kennett Pike                                  655 West Broadway, Suite 1900
         Building C, Suite 305                              San Diego, CA 92101
         Wilmington, DE 19807                               randyb@rgrdlaw.com
         pandrews@andrewsspringer.com                       dwissbroecker@rgrdlaw.com
         cspringer@andrewsspringer.com
         dsborz@andrewsspringer.com

         Christopher H. Lyons, Esquire
         ROBBINS GELLER RUDMAN
         & DOWD LLP
         414 Union Street, Suite 900
         Nashville, TN 37219
         clyons@rgrdlaw.com

         Attorneys for Plaintiff

         David J. Teklits                                   Deborah S. Birnbach
         Thomas P. Will                                     Jennifer Burns Luz
         MORRIS NICHOLS ARSHT                               Tucker Devoe
         & TUNNELL LLP                                      Ezekiel L. Hill
         1201 North Market Street                           GOODWIN PROCTER LLP
         P.O. Box 1347                                      100 Northern Avenue
         Wilmington, DE 19801                               Boston, MA 02210
         dteklits@mnat.com                                  dbirnbach@goodwinlaw.com
         twill@mnat.com                                     jluz@goodwinlaw.com
                                                            tdevoe@goodwinlaw.com
         Attorneys for Individual Defendants                ehill@goodwinlaw.com

                I further certify that on August 1, 2019, I caused a copy of the foregoing document to

         be served by e-mail on the above-listed counsel.


01:24516327.1
         Case 1:17-cv-00478-CFC Document 192 Filed 08/01/19 Page 4 of 4 PageID #: 3797




         Dated: August 1, 2019                 YOUNG CONAWAY STARGATT &
                                               TAYLOR, LLP

                                               /s/ Elena C. Norman
                                               Elena C. Norman (No. 4780)
                                               Anne Shea Gaza (No. 4093)
                                               Robert M. Vrana (No. 5666)
                                               Rodney Square
                                               1000 N. King Street
                                               Wilmington, Delaware 19801
                                               (302) 571-6600
                                               enorman@ycst.com
                                               agaza@ycst.com
                                               rvrana@ycst.com

                                               Attorneys for Defendants Lionbridge
                                               Technologies, Inc., H.I.G. Capital LLC,
                                               and LBT Acquisition, Inc.




01:24516327.1
